                                                                         ---

UNITED STATES DISTRICT COURT                     t.                          LY,' ... :()
                                                                         1
                                                          I   I   .,'(   •
SOUTHERN DISTRICT OF NEW YORK
                                             I        ,
-----------------------------------x
STATE OF NEW YORK, et al.                   L _: ·.ft.J tfuJ~=,
     Plaintiffs,
                                                  19-cv-8876(JSR)
          -v-
                                                  MEMORANDUM ORDER
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.

     Defendants.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Plaintiffs' motion to compel defendants to produce

certifications of compliance prepared pursuant to 8 U.S.C. §

1229(e) is denied. Plaintiffs allege that these documents

contain evidence supporting the contention that immigration

arrests at New York state courthouses have dramatically

increased in response to the ICE Directive at issue in this

litigation. Mot. at 2; see Compl. 1 6. To that extent, the§

1229(e) certifications are substantially duplicative of the

"Field Operation Worksheets" (FOWs), which ICE prepares to

document each of its arrests, that the Court has already

compelled defendants to produce by March 30. See Transcript of

Proceedings re: Conference Held on Jan. 31, 2020 at 9:10, ECF

No. 70. Moreover, defendants raise at least a colorable claim

that 8 U.S. C. § 13 67 (a) ( 2) prohibits them from disclosing §

1229(e) certifications relating to the arrests of aliens whose


                                  1
claims for certain types of relief are still pending. Answer at

2-3. Although defendants could, with great effort, identify and

produce only those certifications relating to arrests of aliens

whose such claims have been denied, this burden would greatly

exceed the marginal benefit plaintiffs would receive from

viewing these§ 1229(e) certifications in addition to the FOWs.

The Court accordingly finds that discovery of the§ 1229(e)

certifications is not justified under Fed. R. Civ. P. 26(b) (1).

     SO ORDERED.

Dated:    New York, NY
          February   f.!/_,   2020
                                         ~-~
                                         JED S. RAKOFF, U.S.D.J.




                                     2
